Citation Nr: 1110677	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  10-06 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1956 to May 1958.  

This matter comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A Notice of Disagreement was received in November 2009, a Statement of the Case was issued in January 2010, and a Substantive Appeal was received in February 2010.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing loss disability in an unappealed April 1988 rating decision.  

2.  Evidence added to the record since the April 1988 rating decision, in which the RO denied service connection for bilateral hearing loss disability, raises a reasonable possibility of substantiating a claim for service connection for bilateral hearing loss disability.

3.  Bilateral hearing loss disability was not manifested during service or for many years after service, nor is bilateral hearing loss otherwise causally or etiologically related to service.

4.  Tinnitus was not manifested during service or for many years after service, nor is tinnitus otherwise causally or etiologically related to service.



CONCLUSIONS OF LAW

1.  New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

2.  Bilateral hearing loss was not incurred in or aggravated by service, nor may sensorineural hearing loss, as an organic disease of the nervous system, be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1153, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).  

3.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010) Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in May 2009.  The May 2009 letter also provided the Veteran with notice of the types of evidence necessary to establish a disability rating and the type of evidence necessary to establish an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Further, the Veteran's pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  The Board acknowledges that the Veteran's service treatment records are not on file.  Due to the missing service treatment records, the Board recognizes its heightened obligation to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  There is no indication in the record that any other additional evidence, relevant to the issues decided herein, are available and not part of the claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, the Veteran was afforded VA examinations pertaining to his claim for service connection for bilateral hearing loss and tinnitus in July 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations and opinions obtained in this case in July 2009 are adequate, as the opinions are predicated on a reading of pertinent medical records and are responsive to the medical questions raised in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  See 38 C.F.R. § 3.159(c)(4) (2010).  The July 2009 examinations and opinions are thorough and supported by the record.  The examinations and opinions noted above are therefore adequate upon which to base a decision.

In light of the favorable Board decision below to reopen the claim for service connection for bilateral hearing loss, any deficiency as to notice consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006), or as to compliance with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), as to notice or duty to assist, is rendered moot.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


New and Material Evidence for Bilateral Hearing Loss

Criteria & Analysis

In December 1986 and April 1988, the RO denied, in pertinent part, the Veteran's claim of service connection for bilateral hearing loss.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  The Veteran did not initiate an appeal of the December 1986 and April 1988 rating decisions and those decisions became final.

In order to establish direct service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis.  Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.

If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

With respect to the Veteran's application to reopen a claim of service connection for bilateral hearing loss, the evidence before VA at the time of the prior final RO decision in April 1988 consisted of private treatment records and statements by the Veteran.  The Veteran stated that he reported hearing problems upon discharge from service in 1958 and that he bought his first hearing aid in 1968.  Based on the record at that time, the RO denied service connection for bilateral hearing loss because the Veteran furnished no information substantiating his claim.  

The newly submitted evidence includes private treatment records, VA outpatient treatment records, July 2009 VA examination reports, statements by the Veteran, and lay statements.  VA outpatient treatment records dated in March 2001 reflect that the Veteran had a past medical history of decreased hearing.  VA outpatient treatment records dated in December 2008 reflect that the Veteran was assessed with bilateral hearing loss.  VA outpatient treatment records dated in March 2009 reflect that puretone audiometry suggested a severe sloping to profound sensorineural hearing loss bilaterally.  

Private treatment records from Beltone Hearing Centers dated in June 2009 reflect that the Veteran has been with Beltone since 1982, according to current records.  The Veteran stated that he has been with Beltone since 1968 or 1969, and that a computer was not available at that time.  

The July 2009 VA examination reports reflect that the Veteran was diagnosed with bilateral hearing loss.  The Board finds that private treatment records, VA outpatient treatment records, and July 2009 VA examination reports raise a reasonable possibility of substantiating the claim and constitutes new and material evidence.  The Veteran's claim of service connection for bilateral hearing loss is reopened.

Having reopened the Veteran's previously denied claim of service connection for bilateral hearing loss, the Board will proceed to adjudicate this claim on the merits.


Service Connection for Bilateral Hearing Loss and Tinnitus

Criteria & Factual Background

In order to establish direct service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran has claimed entitlement to hearing loss and tinnitus due to exposure to noise while working as a tank operator during active service.  The Veteran's specialty title during service was armor basic.  

VA outpatient treatment records dated in March 2001 reflect that the Veteran had a past medical history of decreased hearing.  VA outpatient treatment records dated in December 2008 reflect that the Veteran was assessed with bilateral hearing loss.  VA outpatient treatment records dated in March 2009 reflect that puretone audiometry suggested a severe sloping to profound sensorineural hearing loss bilaterally.  

Private treatment records from Beltone Hearing Centers dated in June 2009 reflect that the Veteran has been with Beltone since 1982, according to current records.  The Veteran stated that he has been with Beltone since 1968 or 1969, and that a computer was not available at that time.  

The Veteran underwent a VA audiological examination in July 2009.  Speech recognition testing showed a score of 32 percent for the right ear and 80 percent for the left ear.  Audiometric testing showed pure tone thresholds, in decibels, as follows:
	

HERTZ

500
1000
2000
3000
4000
RIGHT
80
80
75
85
85
LEFT
60
65
70
80
85

The examiner diagnosed severe sensorineural hearing loss in the right ear from 500 to 4000 Hz and moderately-severe sloping to severe sensorineural hearing loss from 500 to 4000 Hz in the left ear.  The examiner noted that the Veteran demonstrated profoundly depressed word recognition ability for his right ear and good word recognition ability for his left ear.  Tympanograms were within normal limits bilaterally.  

The Veteran underwent a VA examination for ear disease in July 2009.  The Veteran reported that he was a tank driver and sustained military noise exposure from a combination of the tank engine and the tank guns during service.  He stated that additional exercises were performed on rifle ranges.  He reported that he served in peacetime and was not in combat, so that his military noise exposure consisted of training exercises.  Subsequent to separation from service, the Veteran stated that he worked for a tractor dealership and was involved in repair of tractors and eventually shop foreman.  He reported that he retired from that specific occupation the previous year.  He provided a long history of bilateral progressive hearing loss.  He stated that his left ear was his worst ear until the previous year, at which time he said that he had a rather sudden hearing loss involving his right ear.  The Veteran denied a history of tinnitus.  

Following examination, the examiner diagnosed right profound sensorineural hearing loss and left severe to profound sensorineural hearing loss.  The Veteran did not complain of tinnitus.  The examiner noted that it would appear that the Veteran sustained military noise exposure over about a 20 to 21 month period of time and sustained significant non-military noise exposure over the next 50 years, off and on.  The Veteran stated that ear protection was not worn while serving in the Army and that it was utilized while working for the tractor dealership off and on.  The examiner suspected that ear protection was worn in noise areas by the 1980's.  The examiner stated that it is unfortunate that hearing levels while serving on active duty were not available and apparently destroyed from the fire in St. Louis many years ago.  It would be noted that the Veteran was separated from active duty service over 50 years earlier.  The examiner noted that the Veteran had very significant reduction in audiometric thresholds.  The examiner stated that the etiology of the hearing loss was unclear, although likely related to a combination of cochlear otosclerosis and presbycusis, although a long history of non-military noise exposure and a 20-month history of military noise exposure incurred over 50 years earlier would also be added to the paradigm.  "Based on available evidence it would be particularly for any one to make a determination of whether the Veteran's current hearing loss and tinnitus might be related to military noise exposure incurred well over 50 years ago in this specific instance without resorting to speculation since there are no military medical records available."  However, when all available evidence is considered, the examiner opined that the most likely scenario would be that the Veteran's hearing loss and tinnitus most likely occurred subsequent to separation from service.  Therefore, the examiner opined that it is less likely as not that the Veteran's current hearing loss and/or tinnitus might be related to military noise exposure in this specific instance.  The examiner noted that he discussed this encounter with the senior audiologist who performed the audiological VA examination and that the audiological examiner agreed with this assessment/opinion.  

In June 2010, the Veteran submitted additional evidence, including photos of himself during service, a description of his duties in service, and statements from comrades who served with him in the tank division.  

Bilateral Hearing Loss Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss.  

The Board notes that the lack of any evidence of continuing bilateral hearing loss for over 9 years between the period of active duty and when the Veteran stated that he was first seen at Beltone is itself evidence which tends to show that no bilateral hearing loss was incurred as a result of service.  Moreover, there is no medical evidence showing that bilateral hearing loss manifested itself to a degree of 10 percent or more within one year from the date of separation from active service, and therefore service connection for bilateral hearing loss may not be presumed to have had its onset in service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Furthermore, none of the aforementioned medical evidence links the Veteran's bilateral hearing loss to his military service.  In fact, the July 2009 VA ear disease examiner specifically opined that the Veteran's bilateral hearing loss is less likely than not due to service.  The Board notes that this examiner also stated that, "Based on available evidence it would be particularly for any one to make a determination of whether the Veteran's current hearing loss and tinnitus might be related to military noise exposure incurred well over 50 years ago in this specific instance without resorting to speculation since there are no military medical records available."  

The Veteran is certainly competent to report symptoms such as pain, which are easily recognizable symptoms that come through senses, however, as a lay person, the Veteran is not competent to offer an opinion on a matter clearly requiring medical expertise, such as opining that his bilateral hearing loss is etiologically related to service or any service-connected disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds, that the determination of whether current bilateral hearing loss is related to certain claimed events in service, a service-connected condition, or otherwise to service ending 9 years prior to the first post-service evidence of such disability is not a matter susceptible to lay opinion.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, this is not a case in which the Veteran's lay beliefs alone can serve to establish an association between the claimed disability and either his military service or a service-connected condition, and the Board assigns greater probative weight to the opinion of the VA examiner.

For these reasons, the Board finds that there is a preponderance of evidence against the Veteran's claim for service connection for bilateral hearing loss and the claim must be denied.  Because there is a preponderance of the evidence against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Tinnitus Analysis

The Board acknowledges that tinnitus is a condition under case law, where lay observation has been found to be competent as to the presence of the disability, that is, tinnitus is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Although the Veteran is competent to declare that he has tinnitus, he is not competent to provide a medical nexus opinion between tinnitus and an injury, disease, or event of service origin.  Where, as here, the determinative issue involves a question of a medical nexus or medical causation, not capable of lay observation, competent medical evidence is required to substantiate the claim because a lay person is not qualified through education, training, and expertise to offer an opinion on medical causation.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical opinion.  38 C.F.R. § 3.159.  For this reason, the Board rejects the lay statements as competent evidence to substantiate the claim that tinnitus is related to an injury, disease, or event of service origin.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)

On the question of a medical nexus or medical causation, there is no favorable, competent medical evidence of record to support the claim.  In fact, it was noted that the Veteran denied a history of tinnitus on the July 2009 VA ear disease examination and the examiner specifically opined that the Veteran's tinnitus is less likely than not due to service.  The Board notes that this examiner also stated that, "Based on available evidence it would be particularly for any one to make a determination of whether the Veteran's current hearing loss and tinnitus might be related to military noise exposure incurred well over 50 years ago in this specific instance without resorting to speculation since there are no military medical records available."  Consequently, the benefit-of-the-doubt-rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has been received, the previously denied claim of service connection for bilateral hearing loss is reopened; to this extent only, the appeal is granted.

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


